NO. 12448

      I N THE SUPREME COURT O THE STATE OF M N A A
                             F              OTN

                                       1973



STATE OF MONTANA,

                          P l a i n t i f f and Respondent,

     -vs -

GEORGE SOLIS,

                         Defendant and A p p e l l a n t .



Appeal from:     D i s t r i c t C o u r t of t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                 Hon. A. B . M a r t i n , Judge p r e s i d i n g .

Counsel o f Record:

    For Appellant :

         Reno and Dolve, B i l l i n g s , Montana
         James A. Reno a r g u e d , B i l l i n g s , Montana

    F o r Respondent :

         Hon. R o b e r t L. Woodahl , A t t o r n e y G e n e r a l , H e l e n a ,
          Montana
         J. C . Weingartner, A s s i s t a n t Attorney General, argued,
          Helena, Montana
         W i l l i a m J. K r u t z f e l d t , County A t t o r n e y , a p p e a r e d , M i l e s
          C i t y , Montana
         K e i t h Haker a r g u e d , Miles C i t y , Montana



                                                        Submitted:           September 26, 1973
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion o f t h e Court.

            Defendant George S o l i s a p p e a l s from h i s c o n v i c t i o n of
f i r s t degree b u r g l a r y e n t e r e d i n t h e d i s t r i c t c o u r t of C u s t e r
County.
            On September 22, 1972, two young women came t o t h e home
of Frank M o r r e l l e i n Miles C i t y , Montana, t o i n q u i r e about an
apartment he had o f f e r e d f o r r e n t .           One of t h e women, Irma Jean
Hoops, was l a t e r i d e n t i f i e d a s t h e g i r l f r i e n d of defendant
Solis.      Morrelle loaned t h e women some money f o r food which he
obtained from h i s basement s a f e i n t h e i r presence.                      Some keys
and a r i n g belonging t o M o r r e l l e disappeared about t h e time of
t h e g i r l s ' v i s i t . He r e p o r t e d t h e missing items t o t h e p o l i c e
and changed t h e door l o c k s corresponding t o t h e missing keys.
The missing r i n g was found i n d e f e n d a n t ' s possession when he was
apprehended i n connection w i t h t h e b u r g l a r y .
            On September 24, 1972, Frank M o r r e l l e , r e t u r n i n g t o h i s
home a t about 9:20 p.m.,              n o t i c e d a l i g h t i n h i s basement. Morrelle
became s u s p i c i o u s , went t o t h e home of David Whitney, h i s n e x t
door neighbor, and asked Whitney t o phone t h e p o l i c e .                         A f t e r doing
s o , Whitney went o u t s i d e and observed defendant on f o o t l e a v i n g
~ o r r e l l e ' sproperty.      h?hitney f i r s t c a l l e d t o defendant, t h e n
pursued him.         Whitney t e s t i f i e d t h a t defendant stopped and "pulled
a p i s t o l o r something o u t of h i s pocket and pointed i t towards me."
Defendant was a r r e s t e d about an hour l a t e r by t h e C u s t e r County
deputy s h e r i f f a t t h e Flaming Arrow Motel i n Miles C i t y .                      The deputy
s h e r i f f and o t h e r law enforcement o f f i c e r s p r e s e n t t e s t i f i e d t h a t
when a r r e s t e d defendant appeared sweat-soaked and exhausted a s
though he had been running.
            David Whitney p o s t i v e l y i d e n t i f i e d defendant a s t h e man
he had pursued from t h e M o r r e l l e r e s i d e n c e e a r l i e r i n t h e evening.
Witnesses t e s t i f i e d ~ o r r e l l e ' ss a f e had been overturned and tampered
w i t h b u t t h e b u r g l a r had f a i l e d t o open t h e s a f e when he l e f t t h e
scene, l e a v i n g h i s t o o l s behind.
             O appeal defendant p r e s e n t s two i s s u e s f o r review:
              n

              (1)       Did t h e evidence support t h e j u r y v e r d i c t of f i r s t
degree b u r g l a r y , s p e c i f i c a l l y w i t h r e g a r d t o t h e "nighttime r e -
quirement "?

              (2)       Did t h e t r i a l c o u r t e r r i n r e f u s i n g t o g i v e de-
f e n d a n t ' s o f f e r e d i n s t r u c t i o n s numbered 1, 4 , 6 and 7?
             I s s u e (1).       S e c t i o n 94-901, R.C.M.        1947, provides:
              11
              Every person who e n t e r s any house                 ***
             w i t h i n t e n t t o commit grand o r p e t i t e l a r c e n y
             o r any f e l o n y , i s g u i l t y of b u r g l a r y . "
The f a c t t h a t t h e s a f e opening had n o t been completed and n o t h i n g
had been taken from t h e M o r r e l l e home does n o t preclude c o n v i c t i o n
of b u r g l a r y .     Morigeau v. S t a t e , 149 Mont. 85, 423 P.2d 60.
             S e c t i o n 94-902, R.C.M.          1947, p r o v i d e s :
               Every b u r g l a r y committed i n t h e n i g h t t i m e i s
              II

             b u r g l a r y i n t h e f i r s t degree and every b u r g l a r y
             committed i n t h e daytime i s b u r g l a r y i n t h e
             second degree. I I
             This Court i n S t a t e v. Copenhaver, 35 Mont. 342, 89 P. 61,
and i n S t a t e v. F i t z p a t r i c k , 125 Mont. 448, 239 P.2d 529, e s t a b l i s h e d
t h a t f i r s t and second degree b u r g l a r y a r e s e p a r a t e o f f e n s e s d i f -
f e r e n t i a t e d by t h e n i g h t t i m e requirement which e x i s t s a s an essen-
t i a l element of f i r s t degree b u r g l a r y only.
             Commission of a b u r g l a r y i s p r e d i c a t e d upon t h e "entry"
with the r e q u i s i t e felonious intent.                  Hence, t h e b u r g l a r y occurs
a t t h e time of t h e e n t r y upon t h e premises.                   S t a t e v. H a r r i s ,
Mont   .           ,   498 P.2d 1222, 29 St.Rep. 498; S t a t e v. Board, 135 Mont.
139, 337 P.2d 924; S t a t e v. Moran, 142 Mont. 423, 384 P.2d 777.
             The "nighttime e n t r y " i s s u e i n t h e i n s t a n t c a s e i s analogous
t o S t a t e v. Board, supra.               I n Board, t h e defendant was discovered
p i l f e r i n g a motel room a t about 4:00 a.m.                                            -
                                                                      N d i r e c t evidence was
                                                                       o
e v e r introduced t o e s t a b l i s h t h e time of e n t r y .
              I n t h e c a s e s c i t e d , t h e r u l e i n F i t z p- r i c k i s followed.
                                                                         a-
                                                                          t
I n - p a t r i c k , t h e r e was - evidence of t h e commission of t h e
    Fitz                            no
b u r g l a r y i n t h e n i g h t t i m e , much l e s s t h e e n t r y .   I n t h e c a s e s which

                                                                                          -
followed F i t z p a t r i c k , and i n p a r t i c u l a r Board, t h e b u r g l a r y was
 e s t a b l i s h e d a s o c c u r r i n g d u r i n g t h e n i g h t t i m e and e n t r y was of
 n e c e s s i t y submitted t o t h e j u r y on c i r c u m s t a n t i a l evidence.
              I n t h e i n s t a n t c a s e , defendant was f l u s h e d i n t h e n i g h t -
 time a t about 9:20 p.m.,                 September 24, some hours a f t e r darkness
 a t t h a t time of y e a r .         Only p r e l i m i n a r y work toward opening t h e
 s a f e had been completed and among t h e t o o l s l e f t behind was a
 flashlight.           I t seems r e a s o n a b l e t h e j u r y could conclude t h a t a
 b u r g l a r would proceed w i t h d i l i g e n c e t o t h e t a s k a t hand and would
 n o t r e q u i r e a f l a s h l i g h t i n t h e d a y l i g h t hours.
              Examination of t h e t r i a l r e c o r d d i s c l o s e s t h e j u r y was
 i n s t r u c t e d i n c o u r t ' s i n s t r u c t i o n s number 2 and 8 t h a t commission
 i n t h e n i g h t t i m e i s an element of f i r s t degree b u r g l a r y .                Instruc-
 t i o n number 2 s t a t e d t h e requirement t h a t every f a c t o r element
n e c e s s a r y t o c o n s t i t u t e t h e crime charged must b e proved beyond a
 r e a s o n a b l e doubt.      C o u r t ' s i n s t r u c t i o n number 1 s t a t e d t h e de-
                                                                             1
 fendant could n o t be convicted on c o n j e c t u r e , s u s p i c i o n o r p r o b a b i l i t y ,
b u t only upon proof such a s t o l o g i c a l l y compel t h e c o n v i c t i o n t h a t
 t h e charge was t r u e .           I n s t r u c t i o n number 12 d e f i n e d c i r c u m s t a n t i a l
evidence a s evidence which proves a f a c t from which t h e i n f e r e n c e of
a n o t h e r f a c t may be drawn.
              The j u r y was p r o p e r l y i n s t r u c t e d a s t o a l l t h e elements of
 t h e crime charged and a s t o t h e burden of proof.                             There was, con-
 s i d e r i n g a l l of t h e f a c t s and circumstances, s u f f i c i e n t d i r e c t and
c i r c u m s t a n t i a l evidence t o support t h e j u r y ' s v e r d i c t .
              I s s u e 12).      Did t h e t r i a l c o u r t e r r i n r e f u s i n g d e f e n d a n t ' s
 o f f e r e d i n s t r u c t i o n s numbered 1, 4 , 6 and 7 ?             Proposed i n s t r u c t i o n
 1 was a d i r e c t e d v e r d i c t i n s t r u c t i o n .   This i n s t r u c t i o n was p r o p e r l y
r e f u s e d , a s was d e f e n d a n t ' s motion f o r d i s m i s s a l .       Under Montana
 law i n a c r i m i n a l c a s e , a d i r e c t e d v e r d i c t i s given only where t h e
 s t a t e f a i l s t o prove i t s c a s e and t h e r e i s no evidence upon which
a j u r y could b a s e a v e r d i c t of g u i l t y .           S t a t e v. M e t c a l f , 153 Mont.
 369, 457 P,2d 453; S t a t e v. Yoss, 146 Mont, 508, 409 P.2d 452.
       Defendant's proposed instructions numbered 4, 6 and 7 were
repetitive of other instructions given by the trial court relating
to the elements of first degree burglary and were properly refused.
       The judgment of the district court is affirmed.
                                          /


                                       &. -2 ''d
                                           ;
                                      Justice
                                                              I   /


  Chief Justice




  Justices



  Hon. ~ @ b ~c ~ i n n o h ,
             L. ~          District
  Judge, sitting for Justice John
  Conway Harrison.